Citation Nr: 1127399	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel











INTRODUCTION

The Veteran served on active duty from September 1971 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Little Rock, Arkansas, which continued a noncompensable rating for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Evidence has been received subsequent to the final consideration of the claim by the RO, in the form of a March 2010 submission of new lay statements regarding the Veteran's bilateral hearing loss.  Evidence must generally be considered by the Agency of Original Jurisdiction (AOJ) prior to consideration by the Board.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).  The Board sent a May 2011 letter to the Veteran asking him whether he wished to waive AOJ consideration and have the Board consider the evidence in the first instance.  The Veteran responded in June 2011 indicating that he wanted his appeal remanded for the RO to address the evidence in the first instance.  

Further review of the claims folder indicates that the Veteran was last accorded a VA audiological examination in September 2007.  In addition, the claims file contains a report of a private audiological examination completed in May 2008.  In light of the Veteran's request for the Board to remand his increased (compensable) rating claim to accord the AOJ an opportunity to readjudicate this appeal in light of the additional evidence submitted in March 2010, the fact that the additional evidence submitted at that time includes lay statements attesting to the effect of the Veteran's hearing difficulties on his ability to work, and the fact that those statements are dated after the most recent VA and private audiological examinations, the Board finds that, on remand, he should be accorded a new VA audiological examination to determine the current nature and extent of his service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA audiologist to determine the nature and extent of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies/testing should be conducted.  Puretone thresholds in decibels should be reported for 1000, 2000, 3000, and 4000 Hertz, and a controlled speech discrimination test (Maryland CNC) should also be performed.  

The examiner should provide a full description of the functional and occupational impairment caused by the Veteran's bilateral hearing loss.  

Complete rationale should be given for all opinions reached.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.
No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


